DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–4, 6 and 8–10 are allowable over Berisha et al., US 2010/0154369 (“Berisha”) in view of Kaufmann et al., US 2014/0223874 A1 (“Kaufmann”). 
Regarding Claim 1:
Berisha discloses an air cleaner (i.e., gas filter 23) for a vehicle (i.e., motor vehicle). Berisha Fig. 9, [0035]. The air cleaner 23 comprises a case (i.e., housing 24) having an inlet port (i.e., inlet 25) through which impurities-containing air is introduced. Id. at Fig. 9, [0034]. The air cleaner 23 comprises an outlet port (i.e., outlet 26) through which impurities-filtered air (i.e., fresh air) is discharged. Id. at Fig. 9, [0034]. The air cleaner 23 is formed to allow the air to move in a horizontal direction (i.e., longitudinal direction 4) from the inlet port 25 to the outlet port 26. Id. at Figs. 1 and 9, [0019] and [0034]. 
The air cleaner 23 also comprises a filter assembly (i.e., filter insert 1) installed in the case 24 and has a filter (i.e., filter member 2) filtering impurities contained in the air. Id. at Figs. 1 and 9, [0019] and [0034]. Berisha further discloses that the filter 1 is installed to be disposed in a vertical direction with respect to the case to filter the impurities contained in the air moving in the horizontal direction. Id. at Fig. 9. 
Berisha discloses that the filter 1 comprises an upper cap and a lower cap (i.e., end plate 9) integrally coupled to the upper portion (i.e., top end side 8) and lower portion (i.e., bottom end side 8). Berisha Fig. 2, [0022]. Berisha also discloses that the case 24 includes a body (i.e., the body of case 24) having an inner space (i.e., the inner space of case 24) in which is filter assembly 1 is installed. Berisha Fig. 9, [0034]. 

    PNG
    media_image1.png
    973
    1265
    media_image1.png
    Greyscale

Berisha does not disclose that the filter includes a primary filter and a secondary filter. Berisha does not disclose that the case 24 includes a cover couple to the body. Berisha does not disclose that the filter assembly is fixed in the case 24 while a cover flange formed on the cover presses the upper cap 9 for pressurization. Berisha does not disclose that a body flange is formed on the body supports the lower cap 9. Berisha does not disclose that the cover flange protrudes from an inner side of the cover toward the filter assembly. Berisha does not disclose that the body flange protrudes from an inner side of the case toward the filter assembly.
In the analogous art of air cleaners, Kaufmann discloses an air filter system 100 with a primary filter element 10 and a secondary filter element 28. Kaufmann Fig. 3, [0056]. Kaufmann discloses a case (i.e., housing 108) which is closed by (i.e., coupled to) a cover 110. Id. at Fig. 3, [0050]. Kaufmann discloses that the filter assembly 12 (formed of filter element 10 and 28) are fixed in the case 108 while a cover flange (i.e., rib shaped elevations 112) formed on the cover 110 presses an upper cap (i.e., second end disk 18) for pressurization. Id. at Fig. 6, [0059]. Kaufmann discloses a body flange (i.e., sealing contour 116) formed on the body 108 supports a lower end cap (i.e., first end disk 16). Id. at Fig. 3, [0054]. Kaufmann discloses that the cover flange 112 protrudes from an inner side of the cover 110 toward the filter assembly 12. Id. at Fig. 6. Kaufmann also discloses that the body flange 116 protrudes from an inner side of the case 108 toward the filter assembly 12. Id. at Fig. 3. Kaufmann discloses that its cover flange 112 provide rotationally fixed fastening of the filter element in the housing and the body flange 116 provides support and sealing function. Id. at Figs. 3 and 6, [0059] and [0054]. It would have been obvious to include Kaufmann’s cover flange 112 and body flange 116 and the corresponding counter structure in Berisha so that Berisha’s filter assembly could be securely fastened and sealed in Berisha’s housing. Additionally, as Kaufmann discloses that function of the secondary filter element 28 is to protect the further air supply of an internal combustion engine against penetration dust particles and other objects during the replacement of the primary filter element 10, it would have been obvious to include Kaufmann’s secondary filter element 28 in Berisha to serve the same function as described above. Furthermore, it would have been obvious to modify Berisha’s air cleaner 1 to include a cover as disclosed by Kaufmann to have easy access to the filter elements. 

    PNG
    media_image2.png
    888
    712
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    816
    705
    media_image3.png
    Greyscale

However, Berisha as modified does not disclose that upper cap and the lower cap each have a central hole penetrating therethrough in the vertical direction and the primary filter is coupled to the upper cap and the lower cap while avoiding the central hole. 
Claims 2–4, 6 and 8–10 are allowable as they depend from claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776